Citation Nr: 1020005	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for hypothyroidism.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a psychiatric 
disorder, classified as major depression with polysubstance 
abuse, in remission.  

6.  Entitlement to service connection for residuals of low 
back trauma.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right foot and ankle injury.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
February 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  


FINDINGS OF FACT

1.  VA testing for hepatitis C in 2004 was negative and has 
not been confirmed in subsequently dated medical records.  

2.  The Veteran's current hypothyroidism was neither 
demonstrated in service, nor is it shown to be related to any 
in-service occurrence or event.  

3.  The Veteran currently does not have bilateral hearing 
loss for VA compensation purposes.  

4.  The Veteran's current tinnitus was neither demonstrated 
in service, nor is it shown to be related to any in-service 
occurrence or event. 

5.  The Veteran's current psychiatric disorder, major 
depression with polysubstance abuse, in remission, was 
neither demonstrated in service, nor is it shown to be 
related to any in-service occurrence or event. 

6.  The Veteran's current history of low back trauma was 
neither demonstrated in service, nor is it shown to be 
related to any in-service occurrence or event. 

7.  In a January 2004 decision, the RO denied service 
connection for diabetes mellitus.  The Veteran was notified 
of his procedural appellate right by a February 2004 letter; 
however, he did not appeal the decision.  

8.  Evidence received since the January 2004 rating decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
diabetes mellitus, is not cumulative or redundant of the 
evidence previously of record, and is sufficient to raise a 
reasonable possibility of substantiating the claim.  

9.  Diabetes mellitus was not demonstrated in service and is 
not shown to be present within 1 year following separation 
from service.  It is not otherwise shown to be due to in-
service occurrence or event.

10.  In a June 2003 decision, the RO denied service 
connection for residuals of a right foot and right ankle 
injury.  This denial was confirmed in a January 2004 
decision.  The Veteran was notified of his procedural 
appellate right by a July 2004 letter; however, he did not 
appeal the decision.  

11.  Evidence received since the January 2004 rating decision 
does not include any evidence that tends to relate a right 
foot or ankle injury to service.  It is cumulative and 
redundant.




CONCLUSIONSOF LAW

1.  Hepatitis C was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Hypothyroidism was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  Hearing loss as a disability for VA purposes was not 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.385 (2009).

4.  Tinnitus was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  A psychiatric disorder, classified as major depression 
with polysubstance abuse, in remission, was not incurred in 
or aggravated during active military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

6.  Residuals of low back trauma were not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

7.  New and material evidence to reopen the claim of 
entitlement to service connection for diabetes mellitus has 
been received, and the claim is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2009).  

8.  Diabetes mellitus was not incurred in or aggravated 
during active military service nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

9.  New and material evidence to reopen the claim of 
entitlement to service connection for residuals of a right 
foot and right ankle injury has not been received.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in July 2004, 
April 2005, and May 2005) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a Claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the Claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the Veteran has been notified of the evidence 
and information necessary to reopen the claims of service 
connection for diabetes mellitus and residuals of a right 
foot and ankle injury and to establish entitlement to the 
underlying claims for benefit sought in the April 2005 VCAA 
letter mentioned above.  

Service Connection Claims

Service connection may be established for a disability 
resulting from personal injury sustained or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss, and or diabetes mellitus, to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

Hepatitis C, Hypothyroidism, Hearing Loss, Tinnitus, Major 
Depression with Polysubstance Abuse, in Remission, and 
Residuals of Low Back Trauma

The service treatment records (STRs) are negative for report 
of, treatment for, or diagnosis of hepatitis C, 
hypothyroidism, hearing loss, tinnitus, a psychiatric 
disorder, to include major depression with polysubstance 
abuse, and low back trauma.  

Post service medical records available for review are dated 
from 2002 to 2007.  Review of these documents reflects that 
the Veteran gave a history of being initially diagnosed with 
hepatitis C and hypothyroidism in 2001.   It is noted that VA 
testing in August 2004 reflects status post exposure to 
hepatitis B with test results reactive for hepatitis C, but 
RNA test for hepatitis C was negative.  Subsequently dated 
records do not reflect a positive diagnosis of hepatitis C.  
Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1131; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While 
hypothyroidism is noted in the medical records from 2002 to 
the present day, this condition has not been shown to be the 
result of any incident from military service which ended 
approximately 20 years earlier.  

The Board has noted that the Veteran's assertions that he 
currently has hearing loss and tinnitus as a result of noise 
exposure from field artillery to include Howitzers, rifles, 
machine guns, and explosives.  His military occupation 
specialty was as a cannon crewman.  

On the authorized audiological evaluation in May 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
20
LEFT
25
15
20
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in each ear  Normal bilateral hearing was noted.  The 
Veteran reported tinnitus in each ear that had begun about 15 
years earlier and become constant in the last 1-2 years.  The 
Veteran noted that hearing protection devices were provided 
during his military service.  In his post service employment 
as a carpenter, he was occasionally exposed to the noise of 
saws , but he used personal hearing protection devices.  

The Board has determined that service connection is not 
warranted for hearing loss and tinnitus.  With respect to 
hearing loss, the Board points out that VA audiometric 
testing does not show that the Veteran has hearing impairment 
for VA compensation purposes.  38 C.F.R. § 3.385 (2009).  
Brammer, supra.  

Moreover, there is no evidence that tinnitus was manifested 
in service or until many years later.  A diagnosis of 
tinnitus is not clinically noted until 2005, and this is over 
20 years after service.  Hence, service connection for 
tinnitus on the basis that it became manifest in service, and 
persisted, is not warranted.  At that time history did not 
date the onset of the disorder to service.

The Board acknowledges that the Veteran's account of his 
inservice noise exposure is consistent with his military 
occupational specialty.  However, there is no indication of 
any hearing problems, to include tinnitus, in his STRs.  

The Board also notes that there is no competent medical 
evidence on file of either a hearing loss complaint or 
tinnitus until the 2005 VA medical examination, over 20 years 
after the Veteran's separation from active service.  The 
Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

Moreover, as to the Veteran's claims of service connection 
for a psychiatric disorder, classified as major depression 
with polysubstance abuse, in remission, and residuals of low 
back trauma, such conditions were not reported until many 
years after service.  Specifically, it is noted that upon VA 
examination in May 2005 the Veteran gave a history of 
experiencing many years of depression to include suicidal 
tendencies and substance abuse.  While major depression and 
substance abuse, in remission, were diagnosed, there is 
nothing in the report to associate such to military service 
from many years earlier.  It is also noted that while the 
Veteran was treated in 2002 at a private facility for low 
back complaints, X-rays were negative, and while the Veteran 
was noted to have low back complaints upon VA orthopedic 
examination in June 2005, the only diagnosis was history of 
low back pain.  This was not attributed to any incident of 
service.  

The Board notes that there simply is no medical evidence of 
record linking current complaints and/or diagnoses of 
psychiatric or low back conditions to military service from 
so many years before.  And, as already noted, normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  Mense, supra.  

Final Considerations As To These Claims

The Veteran's contentions as to etiology of these conditions 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of hepatitis C, hypothyroidism, hearing loss, tinnitus, a 
psychiatric disorder, and residuals of low back trauma.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal must be denied.

New and Material

A review of the record reflects that the Veteran's claim of 
service connection for a right foot and ankle injury was 
initially denied in June 2003.  In January 2004, the RO 
denied service connection for diabetes mellitus and confirmed 
and continued the previous denial of service connection for 
right foot and ankle injuries.  

Diabetes was denied on the basis that STRs were negative for 
report of, treatment for, or diagnosis of this condition.  
Moreover, medical records showing that this condition had 
been diagnosed post service were not of record.  Service 
connection for right foot and ankle injuries was denied on 
the basis that while it was shown that the Veteran was placed 
in a cast for approximately 3 1/2 weeks in January 1981 for a 
right foot sprain, no residuals of this injury were noted in 
the STRs or in the available post service records.  The 
Veteran failed to report for a post service VA exam in 2003 
to determine if any residuals were present.  

The Veteran was notified of this decision in February 2004, 
and this letter provided him with information as to his 
procedural and appellate rights.  He did not appeal this 
decision and it is final.  38 U.S.C.A. § 7105(a) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the Veteran filed his claim seeking to reopen in June 
2004, the Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  
Under the amended regulations, new evidence means existing 
evidence not previously to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Here, the Board notes that the RO did not reopen the 
Veteran's claims for service connection for diabetes mellitus 
or for right foot and ankle injuries.  The Board agrees.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been received.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the 2004 included the 
Veteran's claim and his STRs.  He failed to report for a VA 
exam in 2003 and documents representing this failure were 
also noted in the file.  

The evidence associated with the claims file subsequent to 
the RO's 2004 decision includes private records and VA 
treatment records dated from 2002 through 2007.  Also added 
were additional statements made by the Veteran in support of 
his claims.  

The Veteran reiterated his contentions that service 
connection was warranted for diabetes mellitus and for right 
foot and right ankle conditions.  His statements are not 
considered new or material as these same contentions were 
considered at the time of the previous denial in 2004.  

The treatment records added to the record include private and 
VA records dated from 2002 through 2007.  While these records 
reflect treatment for numerous disabilities to include the 
Veteran's diabetes mellitus, no such treatment for chronic 
right foot or right ankle conditions is indicated.  In fact, 
VA X-ray of the right foot in March 2006 was negative.  Thus, 
when discussing the issue of whether new and material 
evidence has been received as to the claim of service 
connection for residuals of a right foot and ankle injury, 
these documents may be considered as new because they were 
not previously of record, but they are not material to the 
issue at hand.  They are cumulative of prior records which 
reflected that no chronic disorder of the right foot or ankle 
was indicated.  This evidence is not relevant or probative 
and does not raise a reasonable possibility of substantiating 
the claim of service connection for right foot or ankle 
injuries.  Thus, that claim is not reopened.  

As to the claim of whether new and material evidence has been 
received as to the claim of service connection for diabetes 
mellitus, however, it is the Board's opinion that the newly 
treatment records raise a reasonable possibility showing that 
diabetes mellitus may be related to his active service.  
Specifically, it is noted that a diagnosis of diabetes 
mellitus was not of record at the time of the 2004 denial.  
Medical records have now been submitted which reflect that 
the condition has been confirmed.  Thus, the Board finds that 
this evidence is both new and material.  The new evidence was 
not previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for diabetes mellitus.  38 C.F.R. § 3.303 (2009).  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for diabetes mellitus is reopened.  Thus, the Board will now 
consider whether service connection for the condition is 
warranted.  The Board can proceed with consideration of the 
merits as the RO has essentially considered the merits of the 
claim in denying reopening, noting that diabetes is present 
but first shown years post-service.  In view of this 
discussion, there is no prejudice to the Veteran in 
proceeding to the merits.

Analysis - Service Connection for Diabetes Mellitus

The Board determines that the evidence preponderates against 
the Veteran's claim for service connection for diabetes 
mellitus.  Specifically, it is noted that post service 
diagnosis of this condition was not made until approximately 
20 years after service discharge, and there simply is no 
medical evidence which relates diabetes to his active 
service.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  Mense, supra.  In view of the foregoing, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
diabetes mellitus.  

The Veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for granting the Veteran's claim of service connection for 
diabetes mellitus.  


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for hypothyroidism is 
denied.  

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a psychiatric disorder 
classified as major depression with polysubstance abuse, in 
remission, is denied.  

Entitlement to service connection for residuals of low back 
trauma is denied.  

As new and material evidence has been received, the claim of 
entitlement to service connection for diabetes mellitus, is 
reopened.  To that extent only, the appeal is allowed.  

Service connection for diabetes mellitus is denied.  

New and material evidence has not been to reopen a claim of 
entitlement to service connection for residuals of a right 
foot and ankle injury.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


